PER CURIAM.
It appearing from the files of this court that the appellant has failed to prosecute his appeal, and has failed to file certified transcript of record, and has been notified of default and that the matter would be called to the attention of this court at this time, and has made no response to such notice of default, and by direction of the court, it is ordered that the appeal in above cause be and hereby is dismissed for failure of appellant to prosecute his appeal, that a judgment be filed and entered accordingly and that the mandate of this court issue forthwith.